El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
En los procedimientos testamentarios que tuvieron lugar con motivo de la muerte de Fernando Calder y .Toro, padre del recurrente en este caso, entre otros bienes se le adjudicó una parcela de terreno en el barrio de la Tuna de San. Ger-mán, compuesta de veinte y cinco cuerdas, que se describe minuciosamente en la petición presentada en este caso. Es-tas operaciones testamentarias fueron aprobadas por la Cor-te de Distrito de Mayagüez con fecha 26 de agosto de 1910. Presentada una copia de dichas operaciones al registrador de la propiedad, para inscripción solamente de la partici-pación correspondiente al recurrente, el registrador negó la inscripción porque no se había justificado que .los herederos de Enriqueta Calder y Giménez hubieran pagado la contri-bución correspondiente por razón del fallecimiento de dicha señora, según exige el artículo 378 del Código Político.
Las contribuciones devengadas en relación con la partición de la herencia del padre del recurrente, o sea Fernando Calder, aparecen haberse satisfecho. Se deduce, sin embargo, que para que pudiera hacerse la declaración de herederos en la Corte de Distrito de Mayagüez, fué necesario que los here-deros de Enriqueta Calder figuraran como partes en la mis-ma. Enriqueta Calder era una de las herederas de Fernando Calder y murió después que él, Pero ■ el recurrente no tiene relación alguna con la herencia de Enriqueta Calder, o con la contribución que sobre la misma deba satisfacerse. La objeción que pone el registrador, si es que hay alguna, puede surgir cuando se le presenten las operaciones practicadas con *6motivo de la partición de la herencia de Enriqueta Calder. La nota denegatoria del registrador debe revocarse.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados MacLeary y del Toro.